DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 45-47 and 172-176 are allowed. There was no prior art found that teaches or suggests a polypeptide or population of polypeptides having a total of 231 amino acid residues having an amino acid sequence at least 95% sequence identity to SEQ ID NO: 1, wherein the first amino acid of the polypeptide is not a methionine. The closest prior art is Mckerracher et al. (WO2008/077236, previously presented). Mckerracher et al. teach SEQ ID NO: 10 that is 232 amino acids in length and is identical to instantly claimed SEQ ID NO: 1, but has a methionine as the first amino acid sequence. Mckerracher et al. teach deletion variants of SEQ ID NO: 10, wherein SEQ ID NO: 10 is truncated at the N-terminus by 20 amino acids or 10 amino acids at the C-terminus or by both the 20 amino acids at the N-terminus and 10 amino acids at the C-terminus (p. 5). However, truncation variants of Mckerracher et al. would not lead a person of ordinary skill in the art to the peptide of claim 1 because it would not result in a peptide of 231 amino acids and at least 95% sequence identity to SEQ ID NO: 1. Importantly, a person of ordinary skill in the art would not be motivated to remove the methionine as the first amino acid. You-Di Liao et al. (Protein Science (2004), 13:1802-1810) teach that the removal of the translation initiation methionine from a recombinant protein is often critical for its . 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 45-47 and 172-176 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654